Pless, J.
The opinion in this case was filed 25 May, 1966, and is reported in 267 N.C. 317, 148 S.E. 2d 210. In apt time defendant Railroads filed a petition to rehear. The petition was allowed solely for the purpose of clarification as set forth below.
Reference is made to these sentences in the opinion: (1) The sentence reading: “The evidence of the railroads shows that an identical increase at every switching point has to be arbitrary and discriminatory.” 267 N.C. at 326; 148 S.E. 2d at 217. (2) The sentence reading: “The railroads are at liberty to make further application for increased charges which do not have to be uniform but could very properly be based upon actual cost and charges under the prevailing conditions.” 267 N.C. at 327; 148 S.E. 2d at 217.
Upon reconsideration, we are of the opinion the sentence first quoted and the italicized portion of the sentence last quoted are unnecessary to decision and are withdrawn from the opinion.
By way of further clarification, it is noted: (1) In our view, the evidence was insufficient to require a finding by the Utilities Commission that the cost of performing switching would exceed revenue under the proposed increases in all points except one where revenue would exceed costs by a small amount; and (2) in our opinion, it is not required that switching charges be determined separately for each switching point on the basis of the relationship between the revenue and costs at such switching point.
Except as herein modified, we adhere to the decision and opinion heretofore filed herein.
LAKE, J., did not participate in the consideration or decision of this case.